Citation Nr: 9914461	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-01 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a liver disorder.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Esq.



INTRODUCTION

The veteran served on active duty from March 1951 to January 
1952, and from March 1953 to March 1957.  This case 
originally came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in St. Petersburg, 
Florida (hereinafter RO).  By a decision in March 1997, the 
Board denied the veteran's claim to reopen the issue of 
entitlement to service connection for a liver disorder, 
finding that new and material evidence had not been 
submitted.  The veteran appealed this decision, and by an 
order dated in October 1998, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
Court) vacated and remanded the case to the Board based upon 
the United States Court of Appeals for the Federal Circuit 
(hereinafter Federal Circuit) decision in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

In a letter dated in January 1999, the veteran's 
representative requested clarification of the March 1997 
Board decision.  The March 1997 decision was vacated by the 
Court, as noted above.  Nevertheless, as noted in the March 
1997 decision, the VA has a limited duty under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of the new and 
material evidence needed to complete his claim when the 
veteran puts VA on notice of the existence of specific 
evidence that may be both new and material, and sufficient to 
reopen his claim for service connection.  Graves v. Brown, 8 
Vet. App. 522, 525 (1995).  However, as noted in the March 
1997 Board decision, the veteran has not put VA on notice of 
the existence of specific evidence that may be both new and 
material, and sufficient to reopen his claim for service 
connection.  As such, the Board finds that the veteran's 
representative has not presented good cause for an extension 
of time of three months for submission of additional 
evidence.  


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for a liver disorder was denied by an unappealed rating 
decision dated in August 1990.

2.  Additional evidence received subsequent to the rating 
decision in 1990 includes VA medical records, copies of a 
Social Security Administration decision, and lay statements.

3.  The additional evidence with regard to the veteran's 
claim to reopen his claim of entitlement to service 
connection for a liver disorder, is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim, as there is no medical evidence of record that the 
veteran's liver disorder was either incurred in or aggravated 
by military service.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a liver disorder, is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§  3.104, 
3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Service connection may be 
granted for a disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108.  In Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991), the Court provided a standard, adopted from a 
district court decision pertaining to social security 
benefits, for determining whether evidence submitted by a 
claimant was "new and material."  See Chisholm v. Secretary 
of Health & Human Services, 717 F. Supp. 366, 367 (W.D. Pa. 
1989).  Although a definition of new and material evidence at 
that time recently had been promulgated by VA, the Court 
stated that the VA regulation was not "inconsistent" with 
the standard articulated in Chisholm and that the standard in 
Chisholm was "clearer and more easily applied."  Colvin, 1 
Vet. App. at 174.

In a recent decision, the Federal Circuit has held that the 
Court overstepped its judicial authority in failing to defer 
to the interpretation of the term "new and material" set 
forth by VA in its own regulation and adopting instead "a 
definition of materiality from an entirely different benefits 
scheme -- the administration of social security benefits."  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156(a).  Therefore, the Federal Circuit overruled the 
Colvin test for the purposes of reopening claims for the 
award of veterans' benefits.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The standard adopted by the Court in Colvin, and more fully 
defined and explained in subsequent decisions of the Court, 
required the Board to perform a two-step analysis when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  First, the Board must determine whether the evidence 
presented or secured since the last final disallowance is 
"new and material."  Id; see also Edenfield v. Brown, 8 
Vet. App. 384, 389-90 (1995) (en banc) (holding that a denial 
on the merits and a determination that a claim is not well 
grounded both constitute a "disallowance" of a claim).  If 
it is, the Board must then reopen the claim and review the 
new evidence "in the context of" the old to determine 
whether the prior disposition of the claim should be altered.  
Manio, 1 Vet. App. at 145; Jones v. Derwinski, 1 Vet. App. 
210, 215 (1991).

The Court has held that step one of the Manio two-step 
process, the determination of whether the evidence is new and 
material, involves three questions.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  The first question is whether the 
newly presented evidence is actually "new" in the sense 
that it was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
other evidence of record.  Id.; Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  The second question is whether the evidence 
is "probative" of the "issue at hand."  Evans, 9 Vet. App. 
at 283.  Evidence is "probative" when it "tend[s] to 
prove, or actually prov[es] an issue."  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing BLACK'S LAW DICTIONARY 1203 
(6th ed. 1990).  Determining what the "issue at hand" in a 
case is depends on the specified basis or bases for the last 
disallowance of the claim.  Evans, 9 Vet. App. at 284.  The 
third question is whether, in light of all of the evidence of 
record, there is a reasonable possibility that the outcome of 
the claim on the merits would be changed.  Dolan v. Brown, 
9 Vet. App. 358, 361 (1996); Evans, 9 Vet. App. at 283.  
Affirmative answers to both "materiality" questions are 
required in order for "new" evidence to be "material."  
Id.; Blackburn v. Brown, 8 Vet. App. 97, 102 (1995).  As to 
those two "materiality" components, the evidence is 
presumed credible for the purpose of determining whether the 
case should be reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (final emphasis added).  The Federal 
Circuit emphasized the same portion of the regulation the 
Board has emphasized above and then emphasized the portion of 
the Colvin test that stated that "there must be a reasonable 
possibility that that new evidence" . . . would change the 
outcome" of the prior final decision in order to be 
considered "material" evidence.  The Federal Circuit 
stated, 

There is no indication that the test for 
materiality adopted by the Secretary was 
similarly intended to focus on whether 
the new evidence will affect the outcome 
of the ratings decision.  Although the 
regulation does require that the new 
evidence be "so significant that it must 
be considered in order to fairly decide 
the merits of the claim," 38 C.F.R. 
§ 3.156(a), it is not clear to what 
extent this addresses the final ratings 
decision rather than emphasizes the 
importance of ensuring that the 
evidentiary record is complete before a 
ratings decision is made.

Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal 
Circuit considered an explanation that had accompanied the 
proposed regulatory amendment which added the definition in 
section 3.156(a) and concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veteran's 
claim.

Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal 
Circuit also stated,

We certainly agree with the Court of 
Veterans Appeals that not every piece of 
new evidence is "material"; we are 
concerned, however, that some new 
evidence may well contribute to a more 
complete picture of the circumstances 
surrounding the origin of a veteran's 
injury or disability.

Id. 

In this case, the RO denied a claim for service connection 
for a liver disorder in an August 1990 decision.  The veteran 
was notified of this decision in August 1990, he did not 
appeal it, and it became final.  38 U.S.C.A. § 7105(c).  The 
basis for the denial was that there was no new and material 
evidence submitted to demonstrate that the veteran's liver 
disorder was either incurred in or aggravated by military 
service. 

Therefore, for the purposes of reopening a claim for service 
connection for a liver disorder, the Board concludes that the 
veteran must bring evidence that is "so significant that it 
must be considered in order to fairly decide the merits of 
the claim" and that this evidence should "contribute to a 
more complete picture of the circumstances surrounding the 
origin of" a liver disorder.  38 C.F.R. § 3.156(a); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Nonduplicative evidence submitted since the 1990 RO decision 
includes VA medical records.  VA outpatient treatment records 
from March 1991 and April 1991 show treatment for alcohol 
dependence and reported that the veteran had myopathy, 
secondary to his chronic alcohol usage.  A VA examination 
conducted in September 1992, found that the liver was 
enlarged to 1-inch below the costal margins and was tender to 
palpation.  The diagnoses included alcoholic liver disease.  
Additionally submitted were copies of a Social Security 
Administration that indicated that the veteran was awarded 
disability insurance benefits, in part, for "liver 
disease."  The decision further noted that the medical 
evidence established that the veteran had severe peripheral 
neuropathy and liver disease, secondary to chronic alcohol 
abuse.

The additionally submitted medical evidence of record as 
discussed above is not new and material as it is only 
cumulative of evidence previously considered by the RO in 
1990.  At that time the evidence showed treatment for an 
enlarged liver, diagnosed as alcoholic liver disease.  The 
additional evidence shows continued treatment without linking 
the veteran's liver disorder to service.  As such, it is 
cumulative of evidence already considered.  This evidence 
does not provide competent evidence of a nexus between the 
veteran's current liver disorder and his period of service.  
Therefore, the Board finds that the additional medical 
evidence is not "so significant that it must be considered 
in order to fairly decide the merits of the claim" and does 
not "contribute to a more complete picture of the 
circumstances surrounding the origin of" the liver disorder.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Six lay statements, from relatives and friends of the 
veteran, were also submitted in support of the veteran's 
claim to reopen the issue of entitlement to service 
connection for a liver disorder.  Statements from three of 
the veteran's siblings, indicated that the veteran had 
written them during his period of service and informed them 
that he was hospitalized for liver problems.  Two additional 
statements from friends of the veteran, stated that he had 
told them that he was treated during service, and in the 
"early 1960's" for a liver disorder.  Finally, a letter 
submitted by the veteran's spouse stated that she had taken 
the veteran to the hospital numerous times because of his 
liver disorder that he acquired during his tenure in the Air 
Force.

This lay statement evidence is not new and material as it 
does not provide competent medical evidence of a relationship 
between the veteran's current liver condition and his period 
of service.  While the Board notes that the lay statements 
attributed the veteran's current liver disorder to his period 
of active service, none of the statements were submitted by a 
person who has demonstrated that they are in any manner 
qualified to render medical opinions or offer evidence that 
requires medical knowledge, and, therefore, the statements, 
must accordingly be viewed in such light.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  The Court has held that, in 
determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The 
Board has no reason to doubt the veracity of the affiants as 
to what they were told by the veteran, or in the instance of 
the veteran's spouse, that she took him to the hospital on a 
number of occasions.  However, the medical evidence in 
service does not show treatment for a liver disorder, and as 
noted above, none of the affiants have demonstrated that they 
are in any manner qualified to render medical opinions or 
offer evidence that requires medical knowledge as to any 
treatment the veteran may have received.  As such, this 
evidence is not new and material as it does not show that the 
veteran's current liver disorder was either incurred in or 
aggravated by the veteran's military service. 

The veteran contends that he was treated for a liver disorder 
while in service and that his current liver disorder is 
related thereto.  However, the RO considered the veteran's 
contentions in the 1990 decision.  As such, this evidence is 
not new and material.   Additionally, "lay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. § 5108."  Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); see 38 U.S.C.A. § 5108, 7105; see also Moray v. 
Brown, 5 Vet. App. 211, 214 (1993) (holding that lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim).  

On appeal, the Board notes that in determining that the 
evidence presented by the veteran did not qualify as "new 
and material," the RO applied the materiality test adopted 
by the Court in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
As noted above, under the Colvin test, evidence was 
considered material when it was probative of the issue at 
hand and there was a reasonable possibility of a change in 
outcome when viewed in light of all the evidence of record.  
In invalidating this test, the Federal Circuit reasoned that 
the "reasonably likely to change the outcome" requirement 
was not only unnecessarily stringent but also inconsistent 
with the promulgated regulation on point, 38 C.F.R. 
§ 3.156(a), which merely requires that the newly submitted 
evidence "be so significant that it must be considered in 
order to fairly decide the merits of the claim."  While the 
RO denied service connection under Colvin, the Board 
concludes that in denying the appeal under 38 C.F.R. § 3.156, 
the Board's decision is not prejudicial to the veteran, as 
the Colvin test is more stringent as to the materiality of 
evidence, than that under the more flexible Hodge standard.  
See Fossie v. West, No. 96-1695 (U.S. Vet. App. Oct. 30, 
1998).  


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for a liver disorder is denied.  



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

